Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gilbert Harris, Jr., appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2006) motion and reducing his sentence for a drug offense to 120 months.* We have reviewed the record *278and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Harris, No. 4:04-cr-00762-TLW-1 (D.S.C. filed Feb. 28, 2009; entered Feb. 24, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Harris was originally sentenced to 140 months for the drug offense and sixty months, consec-ulive, for a related firearm offense. His sentence for the drug offense was reduced to 120 *278months. He remains subject to the consecutive sixty-month sentence.